DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/341,462 filed 12 April 2019. Claims 1-18 pending. 

Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A hybrid power coupling mechanism, comprising an engine, a first output shaft, a generator, a driving motor, and a differential mechanism, wherein a rotating shaft of the engine is connected to an input shaft of the generator through the first output shaft, and an input shaft of the driving motor is connected to the differential mechanism in a speed-reducing manner through a planetary gear set; wherein the engine and the generator are arranged side by side, the first output shaft is connected to the input shaft of the generator through a speed-increasing gear pair.
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the prior art fails to teach or render obvious the amended limitations. It is noted that the term connected is interpreted to mean a direct connection. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 25 February 2022, with respect to pages 7-15 have been fully considered and are persuasive.  The 35 USC 102 or 103 rejections of claims 1-3, and 10-13 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659